In an action to foreclose a mortgage, the defendant Ne-ville Coward appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated February 22, 1996, which denied his motion, inter alia, to vacate a judgment entered upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
To establish entitlement to vacatur of a judgment entered upon the movant’s default, the movant must demonstrate a reasonable excuse for the default and a meritorious defense (see, Betancourth v Pacheco, 232 AD2d 442; Fennell v Mason, *533204 AD2d 599; Putney v Pearlman, 203 AD2d 333). The appellant has failed to satisfy the standard in this case.
The appellant’s remaining contentions are without merit. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.